Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s 9-20-2021 Amendments were received.  Claims 1 and18 were amended.  Claims 1-20 are pending and examined in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0151371 to Gass. 

In re Claim 1, Gass teaches a table saw (see Fig. 7) comprising: 
a table (top surface of table saw in Fig. 7); 
an opening in the table (see Fig. 10, #128, showing blade 106 protruding through the top surface of the table saw) through which a saw blade (see Fig. 6, #106) extends; 
a throat plate (see Fig. 7, #130; see also Fig. 3) receivable within the opening (see IG. 15, showing 130 in opening #128), the throat plate including a top surface that 
an anti-kickback pawl (see Fig. 7, #184 and Para 0034) disposed above the throat plate; 
and a wear plate (see Fig. 3, #170) coupled to the throat plate in facing relationship with the anti-kickback pawl (see Fig. 7 showing kickback pawl #184 above #170). 

The embodiment of Glass in Re Fig. 3 and 7 does not teach wherein at least a portion of a top surface of the wear plate is sub-flush with the top surface of the throat plateHowever, Gass teaches “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table,” (see Para. 0023, teaching “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table.”).  In other words, Gass teaches slightly recessing the front end of an insert on a table saw. 

    PNG
    media_image1.png
    656
    820
    media_image1.png
    Greyscale

As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the front end of the pad/wearplate of Gass at a recessed orientation relative to the insert.  Doing so would prevent the work piece from snagging or getting caught when moving towards the blade.  In other words, the junction between the table saw surface and the insert is two surfaces in the direction of conveying the work piece, the junction of the pad/wear plate is also a junction in the direction of conveying the work piece.  



In re Claim 3, Gass teaches wherein the wear plate comprises metal (see Para. 0030 teaching pads made from metal).

In re Claim 4, Gass teaches wherein the anti-kickback pawl is biased into contact with the wear plate (see Para. 0030 teaching: The metal pads provide durable surfaces upon which anti-kickback pawls of a blade guard may slide).

In re Claim 5, Gass teaches wherein the throat plate further includes a front end (see Fig. 4, the end facing the bottom ) and an opposite back end (see Fig. 4, the end facing the top), wherein the wear plate is disposed proximate the back end (see Fig. 4, #170 is at the “top/back” end).

In re Claim 8, Gass teaches wherein the wear plate is disposed within a wear plate pocket (#170 is placed in a pocket of #130, see e.g., Fig. 3) the throat plate, such that no portion of the wear plate extends above the top surface of the throat plate (see Fig. 3, showing the top surface of the pads parallel to the upper surface #142, of Fig. 3).



In re Claim 10, Gass does not illustrate wherein the bottom surface of the wear plate pocket is obliquely angled relative to the top surface of the throat plate.  However, Gass teaches “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table,” (see Para. 0023).  In other words, Gass teaches slightly recessing the front end of an insert on a table saw.  The Examiner notes that there are only one of two ways to recess the front end of an insert, either leave the pocket in which the insert is located a constant depth and provide the insert with a thinner “front” end as compared the “rear” end of the insert.  The other way to provide a recessed front end of an insert, would be to provide the inset with a common thickness from front to back, and have the pocket in which the inset is received have a “deeper” depth at the front as compared to the depth of the pocket at the “rear.”  It would have been within the level of ordinary skill in the art, at the earliest effective filing date, to recess the front end of inserts #170 in Gass, in either manner described, above, in order to prevent the work piece from snagging or getting caught on the insert. 

 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, recessing the front of an 

In re Claim 12, Gass does not illustrate wherein the bottom surface of the wear plate pocket is angled relative to the top surface of the throat plate.  However, Gass teaches “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table,” (see Para. 0023).  In other words, Gass teaches slightly recessing the front end of an insert on a table saw.  The Examiner notes that there are only one of two ways to recess the front end of an insert, either leave the pocket in which the insert is located a constant depth and provide the insert with a thinner “front” end as compared the “rear” end of the insert.  The other way to provide a recessed front end of an insert, would be to provide the inset with a common thickness from front to back, and have the pocket in which the inset is received have a “deeper” depth at the front as compared to the depth of the pocket at the “rear.”  It would have been within the level of ordinary skill in the art, at the earliest effective filing date, to recess the front end of inserts #170 in Gass, in either manner described, above, in order to prevent the work piece from snagging or getting caught on the insert. Gass does not teach how deep “slightly” recessed means, and as such does not teach wherein the bottom surface is angled approximately 0.3 degrees relative to the top surface of the throat plate. However, Gass teaches that slightly recessing the front of an insert in a table saw.  As such, it would have been obvious to one having ordinary skill at the earliest effective filing date to angle the bottom surface angled approximately 0.3  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, recessing the front of an insert on a table saw would angle the bottom surface some degree relative to the top of the surface of the through plate.  If the user wanted a slight recess, the angle would me small and if the user wanted a larger recess, the angle would be big. 

In re Claim 13, Gass does not illustrate wherein the bottom surface of the wear plate pocket is angled relative to the top surface of the throat plate, and therefore does not teach wherein the bottom surface of the wear plate pocket slopes downward in a direction from a back end of the throat plate toward an opposite front end of the throat plate.  However, Gass teaches “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table,” (see Para. 0023).  In other words, Gass teaches slightly recessing the front end of an insert on a table saw.  The Examiner notes that there are only one of two ways to recess the front end of an insert, either leave the pocket in which the insert is located a constant depth and provide the insert with a thinner “front” end as compared the “rear” end of the insert.  The other way to provide a recessed front end of an insert, would be to provide the inset with a common thickness from front to back, and have the pocket in which the inset is received have a “deeper” depth at the front as compared to the depth of the pocket at the “rear.”  It would have been within the level of ordinary skill in the art, at the earliest effective filing date, to recess the front end of inserts #170 in Gass, in either manner described, above, in order to prevent the work piece from snagging or getting caught on . 
 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0151371 to Gass in view of US 2016/0263680 to Doumani. 

 In re Claim 6, Gass does not teach wherein the throat plate further includes a knob that is disposed proximate the front end to which a locking arm is coupled for co-rotation therewith, and wherein the knob is rotatable by a user to move the locking arm between a locking position in which the throat plate is secured to the table, and a release position in which the throat plate is removable from the table.

However, Doumani teaches that it is known in the throat plate art (see Figs. 56-58) to provide a throat plate (see Doumani, Fig. 56, #122) further includes a knob (see Doumani, Fig. #56, #650) that is disposed proximate the front end (see Fig. 56, #650) to which a locking arm (see Doumani, Fig. 58, #664) is coupled for co-rotation therewith (see Doumani, Para. 00185-188), and wherein the knob is rotatable by a user to move the locking arm between a locking position in which the throat plate is secured to the table (see Doumani,  Para. 0188 teaching rotating the knob to secure or unsecure the 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the locking structure of Doumani in the throat plate of Gass.  Doing so is the substitution of one known throat plate locking system for another known throat plate locking system to secure a throat plate to the table saw (see MPEP 2143, I, B).  The structure of Doumani allows the user to lock and unlock the throat plate without the use of a special tool such as a screwdriver or Allen wrench.  As such, the throat plate can be removed and replaced quicker, without a special tool. 

In re Claim 7, Gass in view of Doumani, for the reasons above in re Claim 6, teaches wherein the knob is accessible from the top surface of the throat plate and the locking arm is positioned beneath the throat plate (see Doumani, Figs. 56-59, wherein the knob accessible from the top and arms # 664 is below the throat plate)

Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Gass teaches that it is known to subflush a surface in the direction of the work piece movement.  However, Gass does not teach the particular structure.   As such, Gass does not teach wherein the bottom surface of the wear plate pocket is angled relative to the top surface of the throat plate, and therefore does not teach wherein the wear plate pocket has a first depth adjacent a back end of the throat plate and a second depth at an opposite end of the wear plate pocket, wherein the first depth and the second depth are measured from the top surface of the throat plate to the bottom surface of the wear plate pocket, wherein the second depth is greater than the first depth.  No other prior art teaches this limitation.  As such, Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15-18 allowed by virtue of their dependence to Claim 14. 

Claims 19-20 are allowed.

In re Claim 19, Gass teaches that it is known to provide a throat plate with a top surface that is co-planar with a top surface of the table (see Fig. 3, #142) and a wear plate disposed adjacent to the back end (see Fig. 3, #170).   However, Gass does not teach wherein the wear plate pocket defines a bottom surface, a first depth measured at the back end from the top surface to the bottom surface, and a second depth measured at an opposite end of the wear plate pocket from the top surface to the bottom surface, wherein the second depth is greater than the first depth, wherein the wear plate has constant thickness that is substantially equal to the first depth such that the wear plate sits flush with the top surface adjacent the back end, and wherein the wear plate sits sub-flush with the top surface at the opposite end of the wear plate pocket.

Gass teaches that it is known to subflush a surface in the direction of the work piece movement.  However, Gass does not teach the particular structure.  As such, Gass does not teach if the thickness of the wear plate is constant, or a pocket with a first depth measured at the back end from the top surface to the bottom surface, and a second depth measured at an opposite end of the wear plate pocket from the top surface to the bottom surface, wherein the second depth is greater than the first depth, wherein the wear plate has constant thickness that is substantially equal to the first depth such that the wear plate sits flush with the top surface adjacent the back end, and wherein the wear plate sits sub-flush with the top surface at the opposite end of the 

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-5 and 8-9 rejected under 35 USC 102 in re Gass have been considered but are moot as these claims are now rejected under 35 USC 103 in view of Gass (see above)
Gass teaches that it is known to provide two flat surfaces in the direction of the movement of the work piece, wherein the second surface (in the direction of the movement of the work) is subflush (see discussion above in re Claim 1, and Gass Para. 0023 and annotated Fig. 5, above).  Because the wear plate and the insert are in the direction of the movement of work piece, and the wear plate is the “second” surface in the direction of the work, it would have been obvious to one of ordinary skill in the art, to provide the front of the wear plate at a “subflush” level as compared to the inset, in order to prevent the work piece from getting caught or snagging as it moves from the insert to the wear plate.  
Applicant’s arguments in re Claim 19 are persuasive.  As such, Claim 19 is allowed.  Claim 20 is allowed due to its dependence to Claim 19.  IN addition, Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724